

116 HR 7533 IH: Small Business Category Management Training Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7533IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Joyce of Pennsylvania introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to develop a training curriculum on category management, and for other purposes.1.Short titleThis Act may be cited as the Small Business Category Management Training Act.2.Category management training(a)In generalNot later than 8 months after the date of the enactment of this Act, the Administrator of the Small Business Administration, in coordination with the Administrator of the Office of Federal Procurement Policy and any other head of a Federal agency as determined by the Administrator, shall develop a training curriculum on category management for staff of Federal agencies with procurement or acquisition responsibilities. Such training shall include—(1)best practices for purchasing goods and services from small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)); and(2)information on avoiding conflicts with the requirements of the Small Business Act (15 U.S.C. 631 et seq.).(b)Use of curriculumThe Administrator of the Small Business Administration—(1)shall ensure that staff for Federal agencies described in subsection (a) receive the training described in such subsection; and(2)may request the assistance of the relevant Director of Small and Disadvantaged Business Utilization (as described in section 15(k) of the Small Business Act (15 U.S.C. 644(k))) to carry out the requirements of paragraph (1).(c)Submission to CongressThe Administrator of the Small Business Administration shall provide a copy of the training curriculum developed under subsection (a) to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate.(d)Category management definedIn this Act, the term category management has the meaning given by the Director of the Office of Management and Budget.